Citation Nr: 0517379	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and from April 1951 to August 1969.  The veteran was a 
prisoner of war.  The veteran died in November 2000.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In March 2004, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  

In August 2004, the Board remanded for additional 
development.


FINDING OF FACT

The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

The appeal of the issue of entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2005, the RO granted service connection for the 
cause of the veteran's death.  Inasmuch as dependency and 
indemnity compensation has been granted, this constitutes a 
full grant of the benefit sought on appeal with respect to 
the issue of service connection for the cause of the 
veteran's death, the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is rendered moot, as the 
appellant would be entitled to no additional benefits by 
virtue of a grant of DIC under the provisions of 38 U.S.C.A. 
§ 1318.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the 
Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).  Thus, the section 
1318 appeal is moot and is dismissed.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

As the law and not the facts are dispositive in this case, 
the Veterans Claims Assistance Act is not for consideration.  


ORDER

The section 1318 appeal is dismissed.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


